Exhibit 10.37

 

Picture 1 [mram20181231ex1037ad977001.jpg]

 

 

November 8, 2018

 

Anne Flaig

401 Harrison St. Apt # 30e

San Francisco, CA 94105

 

 

Dear Anne:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Everspin Technologies, Inc. (the “Company”) is offering to
you.

 

1.         SEPARATION. Your employment termination date will be December 31,
2018 (the “Separation Date”), though you will not be expected to perform duties
after November 16, 2018 at the latest, except to make yourself reasonably
available to answer inquiries regarding the transition of your duties prior to
the Separation Date as requested by the Company.

 

2.         ACCRUED SALARY. On the Separation Date, the Company will pay you all
accrued salary earned through the Separation Date, subject to standard payroll
deductions and withholdings.

 

3.         SEVERANCE BENEFITS. If you timely sign this Agreement, allow it to
become effective, and remain in compliance with your legal and contractual
obligations to the Company, then the Company will deem your termination from the
Company to be a termination without Cause, as defined in your Executive
Employment Agreement with the Company dated April 26, 2014 (the “Employment
Agreement”), and provide you with the following severance benefits in accordance
with the terms of the Employment Agreement:

 

a.         Cash Severance. The Company will pay you six (6) months of your base
salary (for a total of $137,500.00), which will be paid (less deductions and
withholdings) over the course of six (6) months following the Separation Date in
accordance with the Company’s regular payroll schedule; provided, however, that
no payments will be made to you before March 1, 2019 (the “Payment Start
Date”).  On the Payment Start Date, the Company will pay you a lump sum of
$45,833.33 which is equivalent to the salary continuation payments that you
would have received from the Separation Date until the Payment Start Date had
the Company begun making payments under this paragraph on the Separation Date.

 

b.         Lump Sum Payment. Within ten (10) days after your Separation Date (as
defined above), the Company will pay you a one-time $50,000.00 severance
payment, less deductions and withholdings.

 

c.          Bonus. Within ten (10) days after your Separation Date (as defined
above), the Company will pay you your remaining 2018 quarterly bonus, in the
amount of $17,181.50 less deductions and withholdings.

 

d.         Key Sales Objective Payment. Within ten (10) days after your
Separation Date (as defined above), the Company will pay you $39,187.50 which
represents your full KSO target for the period of October through December 2018.

 

e.          Paid COBRA. Provided that you timely elect continued coverage under
COBRA, then the Company shall reimburse you for the COBRA premiums to continue
your health insurance coverage (including coverage for eligible dependents, if
applicable) through the period starting on the Separation Date and ending on
June 14th, 2019. You must timely pay your premiums, and then provide the Company
with proof of same to obtain reimbursement for your COBRA premiums under this
Section 3.d.

 

f.          Accelerated Vesting. During your employment, you were granted
certain equity interests (the “Awards”). The Company will accelerate the vesting
of the Awards such that, as of the Separation Date, you will be deemed vested in
those Awards that would have vested in the six (6) months following the
Separation Date had you remained employed.





1

--------------------------------------------------------------------------------

 



4.         OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance, or benefits after the Separation Date. You further
expressly acknowledge and agree that the severance benefits being provided to
you under this Agreement are in full satisfaction of any severance benefits you
are eligible to receive under the Employment Agreement.

 

5.         EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

6.         RETURN OF COMPANY PROPERTY. By the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property within your possession, custody or control, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).

 

7.         PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions
Assignment Agreement, a copy of which is attached hereto as Exhibit A.

 

8.         MUTUAL NON-DISPARAGEMENT. You agree not to disparage the Company, its
officers, directors, employees, shareholders, and agents, in any manner likely
to be harmful to its or their business, business reputation or personal
reputation; and the Company (through its officers and directors) agrees not to
disparage you in any manner likely to be harmful to you or your business,
business reputation or personal reputation; provided that you and the Company
will respond accurately and fully to any question, inquiry or request for
information when required by legal process. In response to inquiries from
potential future employers, Company will only confirm your dates of employment
and position held. Nothing herein is intended to prevent you from responding
accurately to interview questions with potential future employers under the
condition that it does not violate your proprietary information obligation.

 

9.         NO ADMISSIONS. You understand and agree that the promises and
payments in consideration of this Agreement shall not be construed to be an
admission of any liability or obligation by the Company to you or to any other
person, and that the Company makes no such admission.

 

10.       RELEASE OF CLAIMS. In exchange for the consideration under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown occurring at any time prior
to and including the date you sign this Agreement, that arise out of or are in
any way related to: (a) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act (“ADEA”) the Arizona Wage Act, the Arizona
Employment Protection Act, the Arizona Civil Rights Act, the Arizona Revised
Statutes, the Arizona Administrative Rules, the Texas Human Rights Act and the
Texas Labor Code. Notwithstanding the foregoing, you are not releasing the
Company hereby from any obligation to indemnify you pursuant to the Articles and
Bylaws of the Company, any valid fully executed indemnification agreement with
the Company, applicable law, or applicable directors and officers’ liability
insurance. Also, excluded from this Agreement are any claims that cannot be
waived by law.

 

11.       ADEA RELEASE. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you have under the ADEA, and that the
consideration given for the waiver and releases you have given in this Agreement
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised, as required by the ADEA, that:
(a) your waiver and release does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (c) you have twenty-one (21) days to consider this Agreement (although you
may choose voluntarily to sign it sooner); (d) you have seven (7) days following
the date you sign this Agreement to revoke this Agreement (in a written
revocation sent to me); and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after you sign this Agreement provided that you do not revoke it (the “Effective
Date”).





2

--------------------------------------------------------------------------------

 



12.       PROTECTED RIGHTS. You understand that nothing in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand this Agreement does
not limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. While this Agreement does not limit your right to receive
an award for information provided to the Securities and Exchange Commission, you
understand and agree that, to maximum extent permitted by law, you are otherwise
waiving any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.

 

13.       REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

 

14.       MISCELLANEOUS. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of Arizona without regard
to conflict of laws principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

 

 

Sincerely,

 

 

By:

/s/ Jim Everett

 

 

 

Jim Everett

 

 

 

Vice President of Global Human Resources

 

 

 

Exhibit A –  Employee Proprietary Information and Inventions Assignment
Agreement

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Anne Flaig

    

11/14/18

Anne Flaig

 

Date

 





3

--------------------------------------------------------------------------------

 



EXHIBIT A

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

 

 



4

--------------------------------------------------------------------------------

 



EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by Everspin
Technologies, Inc. (“Company”), and the compensation paid to me now and during
my employment with the Company, I agree to the terms of this Agreement as
follows:

 

1.           CONFIDENTIAL INFORMATION PROTECTIONS.

 

1.1       Nondisclosure; Recognition of Company’s Rights. At all times during
and after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

 

1.2       Confidential Information. The term “Confidential Information” shall
mean any and all confidential knowledge, data or information related to
Company’s business or its actual or demonstrably anticipated research or
development, including without limitation (a) trade secrets, inventions, ideas,
processes, computer source and object code, data, formulae, programs, other
works of authorship, know-how, improvements, discoveries, developments, designs,
and techniques; (b) information regarding products, services, plans for research
and development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

 

1.3       Third Party Information. I understand that Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on Company’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During and after the term of my employment, I will hold Third
Party Information in strict confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
 their work for Company) or use. Third Party Information, except in connection
with my work for Company or unless expressly authorized by an officer of Company
in writing.

 

1.4       No Improper Use of Information of Prior Employers and Others.    I
represent that my employment by Company does not and will not breach any
agreement with any former employer, including any noncompete agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by Company.  I further represent that I have not entered
into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party.   I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.

 

2.           INVENTIONS.

 

2.1       Inventions and Intellectual Property Rights.  As used in this
Agreement, the term “Invention” means any ideas, concepts, information,
materials, processes, data,  programs, know-how, improvements, discoveries,
developments, designs, artwork, formulae, copyrightable works, and techniques
and all Intellectual Property Rights in any of the items listed above.  The term
“Intellectual Property Rights” means all trade secrets, copyrights, trademarks,
mask work rights, patents and other intellectual property rights recognized by
the laws of any jurisdiction or country.

 

2.2       Prior Inventions.  I have disclosed on Exhibit A a complete list of
all Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in  Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not Incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent.  If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
Irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicenses, to reproduce, make derivative





1

--------------------------------------------------------------------------------

 



works of, distribute, publicly perform, and publicly display in any form or
medium, whether now known or later developed, make, have made, use, sell,
import, offer for sale, and exercise any and all present or future rights in,
such Prior Invention.

 

2.3       Assignment of Company Inventions.    Inventions assigned to the
Company or to a third party as directed by the Company pursuant to the section
titled  “Government or Third Party” are referred to in this Agreement as
“Company Inventions.” Subject to the section titled “Government or Third
Party” and except for Inventions that I can prove qualify fully under the
provisions of a Specific Inventions Law (as defined below) and I have set forth
in Exhibit A, I hereby assign and agree to assign in the future (when any such
Inventions or Intellectual Property Rights are first reduced to practice or
first fixed in a tangible medium, as applicable) to Company all my right, title,
and interest in and to (i) any and all Inventions (and all Intellectual Property
Rights with respect thereto) made, conceived, reduced to practice, or learned by
me, either alone or with others, during the period of my employment by Company
and (ii) any and all priority rights corresponding to any patent applications of
such Intellectual Property Rights, Including the right to claim priority,
provided by any International Convention, including the Paris Convention. To the
extent necessary, company accepts all such assignments.

 

2.4       Specific Inventions Law. I recognize that, in the event of a
specifically applicable state law, regulation, rule or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the company’s equipment, supplies,
facilities, or trade secrets and neither related to the company’s actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company. Examples of Specific Inventions Laws include California
Labor Code Section 2870 and the Revised Code of Washington Section 49.44.140.

 

2.5       Obligation to Keep Company Informed.  While employed with the Company
and for one (1) year after my employment ends, I will promptly and fully
disclose to the Company in writing (a) all Inventions I author, conceive or
reduce to practice, either alone or with others and including any that might be
covered under a Specific Inventions Law, and (b) all patent applications I file
or in which I am named as an inventor or co-inventor.

 

2.6       Government or Third Party. I agree that, as directed by the Company, I
will assign to a third party, including without limitation the United States,
all my right, title, and interest in and to any particular Company Invention.

 

2.7       Enforcement of Intellectual Property Rights and Assistance. During and
after the period of my employment, I will assist Company in every proper way to
obtain and enforce United States and foreign Intellectual Property Rights
relating to Company Inventions in all countries. If the Company is unable to
secure my signature on any document needed in connection with such purposes, I
hereby irrevocably designate and appoint Company and its duly authorized
officers and agents as my agent end attorney in fact, which appointment is
coupled with an interest, to act on my behalf to execute and file any such
documents and to do all other lawfully permitted acts to further such purposes
with the same legal force and effect as if executed by me.

 

2.8       Incorporation of Software Code. I agree that I will not incorporate
into any Company software or otherwise deliver to Company any software code
licensed under the GNU General Public License or Lesser General Public License
or any other license that, by its terms, requires or conditions the use or
distribution of such code on the disclosure, licensing, or distribution of any
source code owned or licensed by Company.

 

3.           RECORDS. I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that is required
by the Company) of all Inventions made by me during the period of my employment
by the Company, which records shall be available to, and remain the sole
property of, the Company at all times.

 

4.           ADDITIONAL ACTIVITIES. I agree that (a) during the term of my
employment by Company, I will not, without Company’s express written consent,
engage in any employment or business activity that is competitive with, or would
otherwise conflict with my employment by, Company, and (b) for the period of my
employment by Company and for one  (1) year thereafter, I will not, either
directly or indirectly, solicit or attempt  to solicit  any employee,
independent contractor, or consultant of Company to terminate his, her or its
relationship with Company in order to become an employee, consultant, or
independent contractor to or for any other person or entity.

 

5.           RETURN OF COMPANY PROPERTY. Upon termination of my employment or
upon Company’s request at any other time, I will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Inventions, Third Party
Information or Confidential Information and certify in writing that I have fully
complied with the foregoing obligation. I agree that I will not copy, delete, or
alter  any information contained upon my Company computer or Company equipment
before I return it to Company. In addition, If I  have used any personal
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company Information, including but not limited to, Confidential
Information,



2

--------------------------------------------------------------------------------

 



I agree to provide the Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary
 copying and/or deletion is completed. I further agree that any property
situated on Company’s premises and owned by Company is subject to inspection by
Company’s personnel at any time with or without notice. Prior to the termination
of my employment or promptly after termination of my employment, I  will
cooperate with Company in attending an exit interview and certify in writing
that I have complied with the requirements of this section.

 

6.           NOTIFICATION OF NEW EMPLOYER. If I leave the employ of Company, I
consent to the notification of my new employer of my rights and obligations
under this Agreement, by Company providing a copy of this Agreement or
otherwise.

 

7.           GENERAL PROVISIONS.

 

7.1       Governing Law and Venue. This Agreement and any action related thereto
will be governed and interpreted by and under the laws of the State of Arizona;
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against the by Company arising from or related to this Agreement.

 

7.2       Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
remain enforceable and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law.

 

7.3       Survival. This Agreement shall survive the termination of my
employment and the assignment of this Agreement by Company to any successor or
other assignee and be binding upon my heirs and legal representatives.

 

7.4       Employment. I agree and understand that nothing in this Agreement
shall give me any right to continued employment by Company, and it will not
interfere in any way with my right or Company’s right to terminate my employment
at any time, with or without cause and with or without advance notice.

 

7.5       Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed,  as  evidenced by the postmark. If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.

 

7.6       Injunctive Relief.  I acknowledge that, because my services are
personal and unique and because I will have access to the Confidential
Information of Company, any breach of this Agreement by me would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive
relief (including specific performance). The rights and remedies provided to
each party in this Agreement are cumulative and in addition to any other rights
and remedies available to such party at law or in equity.

 

7.7       Waiver.  Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of that provision or  any
other provision on any other occasion.

 

7.8       Export. I agree not to export, directly or indirectly, any U.S.
technical data acquired from Company or any products utilizing such data, to
countries outside the United States, because such export could be in violation
of the United States export laws or regulations.

 

7.9       Entire Agreement. If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled ‘‘Confidential
Information Protections’’ and ‘‘Inventions” shall apply. This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters. No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 





3

--------------------------------------------------------------------------------

 



This Employee Proprietary Information and Inventions Assignment Agreement shall
be effective as of the first day of my employment with Company.

 

 

 

 

 

 

EMPLOYEE:

 

I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE
OPPORTUNITY TO REVIEW IT WITH INDEPENDENT LEGAL COUNSEL.

   

COMPANY: EVERSPIN TECHNOLOGIES, INC.

 

ACCEPTED AND AGREED:

 

 

 

/s/ Annie Flaig

 

/s/ Jim Everett

(Signature)

 

(Signature)

 

 

 

By:

/s/ Annie Flaig

 

By:

/s/ Jim Everett

 

 

 

 

 

Title:

SVP, WW Sales

 

Title:

Director of Human Resources

 

 

 

 

 

Date:

5/12/17

 

Date:

April 26, 2017

 

 

 

 

 

Address:

301 Mission ST #10E
San Francisco, CA 94105

 

Address:

1347 N. Alma School Rd. Suite #220
Chandler, AZ 85224

 

 

 



4

--------------------------------------------------------------------------------

 



EXHIBIT A

 

INVENTIONS

 

1.            Prior Inventions Disclosure. The following is a complete list of
all Prior Inventions (as provided in Section 2.2 of the attached Employee
Proprietary Information and Inventions Assignment Agreement, defined herein as
the “Agreement”):

 

☒        None

 

☐        See immediately below:

 

 

 

2.            Limited Exclusion Notification.

 

THIS IS TO NOTIFY you in accordance with any applicable Specific Inventions Law
that the foregoing Agreement between you and Company does not require you to
assign or offer to assign to Company any Invention that you develop entirely on
your own time without using Company’s equipment, supplies, facilities or trade
secret information, except for those Inventions that either:

 

a.          Relate at the time of conception or reduction to practice to
Company’s business, or actual or demonstrably anticipated research or
development; or

 

b.         Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

A-1

--------------------------------------------------------------------------------